Citation Nr: 0618176	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Appellant represented by: 	Franklin J. Foil, attorney at 
law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records and private emergency room records 
show that the veteran was involved in a motor vehicle 
accident (MVA) in November 1992.  He did not make complaints 
concerning the cervical spine.  The veteran's February 1993 
separation report of medical history shows that he made 
orthopedic complaints related to swollen or painful joints.  

After service, the report of an April 1994 VA orthopedic 
examination shows complaints of neck pain, following the MVA.  
The examination resulted in a pertinent diagnosis of thoracic 
spine, T1-2 area, muscular.  Cervical spine X-rays were 
recommended but not performed.  Private treatment reports 
dated in May 1994 note that the veteran complained of a two-
week history of neck pain following a MVA.  A June 1994 note 
provides that the veteran complained of upper back pain for 
two months that increased after he started a construction 
job.  The pertinent assessment was bilateral cervical and 
thoracic strain.  

The report of a February 1996 VA examination provides a 
pertinent diagnosis of possible right carpal tunnel syndrome 
and/or cervical radiculopathy.

A May 1999 private treatment report shows that the veteran 
had severe cervical muscle spasm and requested evaluation for 
botox injection.  

VA medical records show continued treatment for pain, 
stiffness and limitation of motion of the cervical spine.  
The veteran was diagnosed with cervical strain/sprain chronic 
in July 1997.  The veteran has been diagnosed with cervical 
dystonia by VA during the past few years.    

In light of the foregoing, the veteran's claim for service 
connection requires a VA examination.  

In addition, it appears that the claims file does not contain 
all VA treatment records.  The July 2005 VA treatment note 
referred to a July 2004 treatment note.  However, no VA 
treatment records from 2004 are in the claims file.  VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 
3.159(c)(2) (2005).  There are also heightened obligations to 
assure that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
located at the New Orleans VAMC, 
including those dated in 2004, which have 
not been previously secured.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any disability of the cervical spine 
that may be present.  The claims file 
must be made available to the examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the cervical spine 
(including but not limited to cervical 
dystonia) is causally related to the in-
service November 1992 MVA.  

The examiner is requested to note that 
shortly after separation from service, in 
April 1994, the veteran made complaints 
to a VA examiner of neck pain following 
the MVA and received a pertinent 
diagnosis of thoracic spine, T1-2 area, 
muscular; and in June 1994 he was 
assessed with bilateral cervical and 
thoracic strain.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claim for service connection for a 
cervical spine condition.  Any new 
evidence obtained or received since the 
February 2006 supplemental statement of 
the case should be considered.  If any 
part of this decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





